DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
Status of Claims
Responsive to the amendment filed 25 January 2022 claim 1 is amended.  Claims 9-12 were withdrawn from consideration as directed to a non-elected invention, but are rejoined herein.  Claims 1-12 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 25 January 2022 the prior rejections are withdrawn.   No rejections are made.  

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or fairly suggest the tube set out in claim 1.  
Applicant has submitted a declaration under 37 CFR 1.132 which has been reviewed.  IN the declaration, Dr. Xiaoming Dong states that the claimed compositional range of the tube yields meaningfully higher mechanical property values, especially in regard to V, Ti, and Mo.  Dr. Dong declares that the control of these elements to within claimed ranges might not have occurred to a skilled artisan.  
Zhou is considered the closest prior art.  Zhou includes overlapping composition and mechanical properties.  However it is noted that the compositional ranges of Zhou are all broader than what is claimed.   On review of the Zhou reference and considering the data and statements, the applicant’s arguments are persuasive.  Specifically, applicant claims a “high-strength and high-toughness” steel tube.  These relative terms are reads in light of the specification at pp. 5-6 and p.7-8, and the claims, which clearly disclose the set of mechanical properties that would be considered to meet “high-strength and high-toughness.”  See MPEP 2173.05(b).  The prior art Zhou does not disclose a steel tube having the combination of composition and properties, or even a tube having the combination of properties thus invoked by claim 1.  There are no tubes which meet all of the transverse fracture toughness and the yield strength, much less ones which have the composition as well.  The example tubes of Zhou have lower toughness in transverse direction than what would be required in the claim.  See Zhou Tables 1 and 2.  Thus the claimed steel is different from that of Zhou.  Applicant has very clearly described the processing steps used to achieve the tube for perforating gun with the composition and properties now claimed (See for example claim 9).  
When all of the evidence is considered as a whole, evidence of patentability outweighs evidence against patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734